UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantS Filed by a Party other than the Registrant☐ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRIME GLOBAL CAPITAL GROUP INCORPORATED 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia NOTICE OF ANNUAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of Prime Global Capital Group Incorporated will be held at B-43A-3, Pavillion Residences 2, No. 77, Jalan Raja Chulan, 50200 Kuala Lumpur, Malaysia, on April12, 2012, at 3:00 p.m., Malaysia Standard Time (GMT +8), for the following purposes, as more fully described in the accompanying proxy statement: 1. To elect a Board of Directors to serve for the ensuing year; 2. To ratify the appointment of Borgers & Cutler CPAs PLLC as our independent registered public accounting firm for the fiscal year ending October 31, 2012; 3. To approve the listing of our securities on one or more senior exchanges including but not limited to the NYSE AMEX Equities or the NASDAQ stock market; 4. To consider and act on an advisory (non-binding) proposal on the compensation arrangements of certain executive officers; 5. To consider and act on an advisory (non-binding) proposal on how frequently stockholders should vote to approve the compensation arrangements of certain executive officers; and 6. To transact such other business as may properly come before the meeting. The record date for the determination of stockholders entitled to notice of and to vote at the annual meeting is March 9, 2012. Accordingly, only stockholders of record as of that date will be entitled to notice of and to vote at the annual meeting or any adjournment or postponement thereof. Your vote is very important to us. Regardless of whether you expect to attend the meeting, please act promptly to vote your shares.You may vote your shares by telephone, over the Internet or by attending the annual meeting and voting your shares in person.You may also grant your proxy to vote by telephone, over the Internet or by returning a signed, dated and marked proxy card that you received.If you are present at the meeting and hold shares in your name, you may vote in person even if you have previously submitted your proxy by telephone, over the Internet or by mail.If your shares are held in street name with your broker or by a nominee and you wish to vote in person at the meeting, you will need to obtain a legal proxy from the institution that holds your shares and provide that legal proxy at the meeting. By Order of the Board of Directors Sek Fong Wong, Secretary March14, 2012 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2, 2012 The Company’s Proxy Statement for the 2012 Annual Meeting of Stockholders and the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2011 are available at www.sec.gov. PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS OF PRIME GLOBAL CAPITAL GROUP INCORPORATED Approximate date of mailing — March14, 2012 Date, Time and Place of Annual Meeting The annual meeting of stockholders of Prime Global Capital Group Incorporated, or “we”, “us” or the “Company,” is scheduled to be held as follows: Date: Thursday, April12, 2012 Time: 3:00 p.m., Malaysia Standard Time (GMT +8) Place: B-43A-3, Pavillion Residences 2 No. 77, Jalan Raja Chulan 50200 Kuala Lumpur, Malaysia Proposals to be Considered at the Annual Meeting At the annual meeting, you will be asked to consider and vote on the following proposals: · To elect five directors; · To ratify the appointment of Borgers & Cutler CPAs PLLC as our independent registered public accounting firm for the fiscal year ending October 31, 2012; · To approve the listing of our securities on one or more senior exchanges including but not limited to the NYSE AMEX Equities or the NASDAQ stock market; · To consider and act on an advisory (non-binding) proposal on the compensation arrangements of certain executive officers; · To consider and act on an advisory (non-binding) proposal on how frequently stockholders should vote to approve the compensation arrangements of certain executive officers; and · To transact such other business as may properly come before the annual meeting. In the event that a quorum is not present at the annual meeting, you may also be asked to vote upon a proposal to adjourn or postpone the annual meeting to solicit additional proxies. Record Date Our Board of Directors has fixed the close of business on March 9, 2012 as the record date for the annual meeting and only holders of record of our common stock on the record date are entitled to vote at the annual meeting. On the record date, there were outstanding 501,854,393 shares of our common stock. Voting Rights and Quorum Each share of our common stock is entitled to one vote.The presence in person or representation by proxy of holders of a majority of the shares of our common stock issued and outstanding as of the close of business on March 9, 2012, will constitute a quorum at the annual meeting.If a share is represented for any purpose at the meeting, it is deemed to be present for the transaction of all business. Abstentions and broker non-votes are counted as present for the purpose of determining the presence or absence of a quorum for the transaction of business.In the event that a quorum is not present at the annual meeting, it is expected that the annual meeting will be adjourned or postponed to solicit additional proxies. 1 Vote Required Each item to be acted upon at the meeting requires the affirmative vote of the holders of a majority of the shares of our common stock represented at the meeting in person or by proxy and entitled to vote on the item, assuming that a quorum is present or represented at the meeting. A properly executed proxy marked “WITHHOLD” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, and will have no effect. With respect to the other proposals, a properly executed proxy marked “ABSTAIN,” although counted for purposes of determining whether there is a quorum, will not be voted. Accordingly, an abstention will have the same effect as a vote cast against a proposal.Under Nevada law, a broker non-vote will have no effect on the outcome of the matters presented for a stockholder vote. If you are the beneficial owner of shares held in “street name” by a broker, your broker, as the record holder of the shares, must vote those shares in accordance with your instructions. In accordance with the rules of the New York Stock Exchange (the “NYSE”), a brokerage firm may give a proxy to vote its customer’s stock without customer instructions if the brokerage firm (i)transmitted proxy materials to the beneficial owner of the stock, (ii)did not receive voting instructions by the date specified in the statement accompanying the proxy materials and (iii)has no knowledge of any contest with respect to the actions to be taken at the stockholders’ meeting and such actions are adequately disclosed to stockholders. In addition, under new NYSE rules, brokerage firms may not vote their customers’ stock without instructions from the customer if the vote concerns the election of directors, a matter relating to executive compensation, including the advisory proposal on compensation and the advisory proposal on how frequently stockholders should vote to approve the compensation of the named executive officers, which will be voted on at the meeting, or an authorization for a merger, consolidation or any matter that could substantially affect the rights or privileges of the stock. Voting and Revocation of Proxies After carefully reading and considering the information contained in this proxy statement, you may attend the annual meeting and vote your shares in person, by telephone or over the Internet. You may also grant your proxy to vote by returning a signed, dated and marked proxy card, by telephone or over the Internet. Unless you specify to the contrary, all of your shares represented by valid proxies will be voted · “FOR” all director nominees; · “FOR” the appointment of Borgers & Cutler CPAs PLLC as our independent registered public accounting firm; · “FOR” listing our securities on one or more senior exchanges including but not limited to the NYSE AMEX Equities or the NASDAQ stock market; · “FOR” the approval of the compensation arrangements of certain executive officers; and · “FOR” the approval of holding an advisory vote on executive compensation arrangements every 3 years. The persons you name as proxies may propose and vote for one or more adjournments or postponements of the annual meeting, including adjournments or postponements to permit further solicitations of proxies.Such proxy holders may also vote in its discretion on any other matters that properly come before the annual meeting. Until exercised at the annual meeting, you can revoke your proxy and change your vote in any of the following ways: · by delivering written notification to us at our principal executive offices at 11-2, Jalan 26/70A, Desa Sri Hartamas, 50480 Kuala Lumpur, Malaysia, Attention: Corporate Secretary; · by changing your vote or revoking your proxy by telephone or over the Internet; · if you hold shares in your name, by attending the annual meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting); · if you have instructed a broker or bank to vote your shares, by following the directions received from your broker or bank to change those instructions; or · if you hold shares in street name with your broker or by a nominee, by obtaining a legal proxy from the institution that holds your shares, attending the annual meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting). 2 If you decide to vote by completing, signing, dating and returning a proxy card, you should retain a copy of the voter control number found on the proxy card in the event that you decide later to change or revoke your proxy. Solicitation of Proxies The accompanying proxy is being solicited by our Board of Directors, and we will pay for the entire cost of the solicitation.Arrangements will also be made with brokerage houses and other custodians, nominees and fiduciaries for forwarding the solicitation material to the beneficial owners of our common stock held of record by those persons, and we may reimburse them for reasonable transaction and clerical expenses.In addition to the use of the mail, proxies may be solicited personally or by telephone, facsimile or other means of communication by our officers and regular employees.These people will receive no additional compensation for these services, but will be reimbursed for any expenses incurred by them in connection with these services.We have engaged Broadridge Financial Solutions, Inc. to assist in the solicitation of proxies. We will pay that firm approximately $15,000 for its services and reimburse its out-of-pocket expenses for such items as mailing, copying, phone calls, faxes and other related matters. Delivery of One Proxy Statement to A Single Household We will deliver only one proxy statement to multiple security holders sharing an address unless we have received contrary instructions from one or more of the security holders. Upon written or oral request, we will promptly deliver a separate copy of this proxy statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this proxy statement was delivered, or deliver a single copy of this proxy statement and any future proxy statements and annual reports to any security holder or holders sharing an address to which multiple copies are now delivered.You should direct any such requests to the following address:Prime Global Capital Group Incorporated, 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia, Attn: Secretary.The Secretary may also be reached by telephone at +; facsimile at + SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of March 14, 2012, as to the beneficial ownership of our common stock, in each case, by (i) each person known to us to be the beneficial owner of more than 5% of our common stock; (ii) each executive officer; (iii) each individual named in the Summary Compensation Table; (iv) each of our directors and nominees; and (v) all of our current executive officers and directors as a group. Name of Beneficial Owner(1)(2) Amount (number of shares) Percentage of Outstanding Shares of Common Stock Weng Kung Wong 9.3% Liong Tat Teh *% Sek Fong Wong *% All executive officers and directors as a group (three persons) 9.3% *Less than 1%. (1)The address of each person named in this table is c/oPrime Global Capital Group Incorporated, 11-2, Jalan 26/70A, Desa Sri Hartamas, 50480 Kuala Lumpur, Malaysia. (2)A person is deemed to be a “beneficial owner” of a security if that person has or shares voting power, which includes the power to vote or direct the voting of such security, or investment power, which includes the power to dispose of or to direct the disposition of such security.A person is also deemed to be a beneficial owner of any securities of which that person has a right to acquire beneficial ownership within 60 days.Securities that can be so acquired are deemed to be outstanding for purposes of computing such person’s ownership percentage, but not for purposes of computing any other person’s percentage.Under these rules, more than one person may be deemed a beneficial owner of the same securities and a person may be deemed to be a beneficial owner of such securities as to which such person has no economic interest.Except as otherwise indicated in these footnotes, each of the beneficial owners has, to our knowledge, the sole voting and investment power with respect to the indicated shares of common stock. Percentages are based on 501,854,393 shares issued and outstanding at the close of business on March 14, 2012 3 CHANGE OF CONTROL We were incorporated in the state of Nevada on January 26, 2009, as Home Touch Holding Company.Home Touch Holding Company conducted its smart home business through a wholly owned subsidiary, Home Touch Limited, a Hong Kong Special Administrative Region of China corporation, or HTL. On July 15, 2010, we effectuated a 1-for-20 reverse stock split, or the Reverse Split, of all issued and outstanding shares of the Company's common stock in connection with our plans to attract additional financing and potential business opportunities.As a result of the Reverse Split, our issued and outstanding shares decreased from 40,000,000 to 2,000,000. On September 27, 2010, we filed a report on Form 8-K disclosing the sale to certain accredited investors on September 21, 2010, of an aggregate of 1,500,000 shares of our common stock at a per share price of $0.10, or $150,000 in the aggregate, in accordance with the terms and conditions of certain subscription agreements made with such investors.The Company received net proceeds of approximately $145,000 from the sale of the shares which were used for general corporate purposes. Weng Kung Wong, who was appointed our Chief Executive Officer and director on November 15, 2010, purchased 375,000 shares of our common stock in this transaction. On November 15, 2010, we consummated the sale to certain accredited investors of an aggregate of 80,000,000 shares of our common stock at a per share price of $0.01, or $800,000 in the aggregate, in accordance with the terms and conditions of certain subscription agreements made with such investors.The Company received net proceeds of approximately $795,000 from the sale of the shares which were used for general corporate purposes.Weng Kung Wong, our Chief Executive Officer and director, purchased 12,750,000 shares of our common stock in this transaction. A change of control occurred in connection with the sale of such shares.David Ng and Stella Wai Yau resigned from their positions as President and Chief Executive Officer of the Company, and as Chief Financial Officer, Chief Operating Officer and Secretary of the Company effective November 15, 2010.The following individuals were appointed to serve as executive officers of the Company: Name Office Weng Kung Wong Chief Executive Officer Liong Tat Teh Chief Financial Officer Sek Fong Wong Secretary Weng Kung Wong, Liong Tat Teh and Sek Fong Wong were further appointed to serve on our Board of Directors. On December 6, 2010, we acquired Union Hub Technology Sdn. Bhd., or UHT, a company incorporated under the laws of Malaysia, through the Share Exchange.Pursuant to the Share Exchange, we acquired from the stockholders of UHT all of the issued and outstanding shares of UHT in exchange for the issuance of 16,500,000 shares of our common stock.As a result of the Share Exchange, UHT became our wholly owned subsidiary. 4 Concurrently with the Share Exchange, we sold to Up Pride Investments Limited, a British Virgin Islands limited liability company owned by David Gunawan Ng, and Magicsuccess Investments Limited, a British Virgin Islands limited liability company owned by Stella Wai Yau, all of the issued and outstanding securities of Home Touch Limited, a Hong Kong Special Administrative Region of China corporation, or HTL, for cash consideration of $20,000.In connection with the sale, Mr. Ng and Ms. Yau, our former founders and executive officers, resigned from their positions on our Board of Directors.Our smart home business was conducted through HTL, and as result of the sale, we ceased our smart home business operations.The sale of HTL securities was made pursuant to the terms of a Common Stock Purchased Agreement, or the Common Stock Purchase Agreement, by and among the Company, HTL, Up Pride Investments Limited and Magicsuccess Investments Limited. In all instances described above, we relied on the exemption from registration pursuant to Section 4(2) of, and Regulation D and/or Regulation S promulgated under, the Securities Act of 1933, as amended, or the Securities Act, in selling or issuing our securities and the HTL securities. DIRECTORS, OFFICERS, NOMINEES AND CONTROL PERSONS Set forth below are the present directors and executive officers and director nominees of the Company.There are no arrangements or understandings between any of the directors, director nominees, officers and other persons pursuant to which such person was selected as a director or an officer.Directors are elected to serve until the next annual meeting of stockholders and until their successors have been elected and have qualified.Officers are appointed to serve until the meeting of the Board of Directors following the next annual meeting of stockholders and until their successors have been elected and qualified. Name Age Position Weng Kung Wong 39 Chief Executive Officer and Director Liong Tat Teh 52 Chief Financial Officer and Director Sek Fong Wong 33 Secretary and Director Amirrudin Bin Che Embi 65 Nominee Director Peijin W. Harrison 54 Nominee Director EE Ring Yap 27 Nominee Director Ms. Sek Fong Wong has indicated to us that she intends to resign from her position on our Board after our 2012 Annual Stockholders Meeting on or about the time that the new directors are elected and qualified to serve. Weng Kung Wong, age 39, our Chief Executive Officer and Director since November 15, 2010, founded Mobile Wallet Sdn. Bhd., MWSB, one of the first Malaysian m-commerce companies, in 2004 and currently serves as its Executive Director and Chief Executive Officer.Prior to founding MWSB, Mr. Wong served as an Agency Unit Manager of MAA Insurance from April, 2001 to November, 2003.From January, 2000 to April, 2001, he was the Marketing Director of Spider Holding Sdn. Bhd., an herb products distribution company.Mr. Wong began his professional career in 1995 with Forever Living Products, a health products multilevel marketing company, where he spent four years in positions of accelerating responsibility in the areas of business development and marketing.Mr. Wong obtained a bachelor’s degree in Management Information Systems from the National Central University of Taiwan in 1995. As our Chief Executive Officer, Mr. Wong brings to our Board of Directors knowledge of our operations and history, business leadership, corporate strategy and entrepreneurial expertise. 5 Liong Tat Teh, age 52, our Chief Financial Officer and Director since November 15, 2010, has more than 27 years of professional accounting and financial experience.Mr. Teh is currently the Financial Controller of MW Group, a now dormant company.Prior to joining MW Group in February, 2008, Mr. Teh served as the Financial Controller of Ikhmas Jaya Sdn. Bhd., a construction and civil engineering company, from February, 1995 to January, 2008.From June, 1993 to February, 1995, Mr. Teh was a Group Accountant of Mitrajaya Holding Bhd., a construction engineering company.Prior to joining Mitrajaya Holding Bhd., Mr. Teh was a Finance Manager for Vorwerk (M) Sdn. Bhd., a Malaysian subsidiary of Vorwerk International based in Germany, a distributor of household appliances, from December, 1992 to June, 1993.From March, 1989 to December, 1992, Mr. Teh worked as Accountant at Tasima Footwear Sdn Bhd.Mr. Teh graduated from Kolej Tunku Abdul Rahman Malaysia in 1983 with a Diploma in Cost and Management Accounting, and attained a fellowship at the Chartered Institute of Management Accountants of United Kingdom.Mr. Teh has been a Chartered Accountant registered with Malaysian Institute of Accountants since 1995. Mr. Teh brings to the Board of Directors business leadership, corporate strategy, accounting and financial expertise. Sek Fong Wong, age 33, joined us as our Secretary and Director on November 15, 2010.She is also the Assistant Administration Manager of MWPAY Sdn. Bhd., the marketing and distribution arm of Mobile Wallet Group.Prior to joining MWPAY, Ms. Wong served as the Personal Assistant of Bioworld Resource Sdn. Bhd., a multilevel marketing arm of CEEBEE Groups of companies, promoting health food from September, 2005 to April, 2008.From August, 2000 to September, 2005, Ms. Wong was actively involved in Gerakan Belia Bersatu Malaysia (GBBM), a youth movement NGO.She is a Central Committee Member of GBBM and represents the country of Malaysia in various conferences and activities located in Malaysia and elsewhere.Miss Wong received a bachelor’s degree in Chemistry and Biology from Kolej Tunku Abdul Rahman Malaysia in 2000. Amirrudin Bin Che Embi,aged 65,is the President of the Malaysian Rugby Union and Kedah Rugby Union and the Honorary Secretary of the Royal Kedah Club.Since December 2009, he has served on the board of directors of Etika Kawalan Sd. Bhd., a security solutions company.From 2005 to 2009, Mr. Embi served on the board of directors of Tahan Insurance Malaysia Berhad.Dato’ Amir led an illustrious career at the Royal Malaysian Police for 37 years before retiring in 2004.He has been recognized with numerous medals, honors and awards for his contributions to the state, including: Pingat Jasa Kebaktian (PJK) (1975); Pingat Cemerlang Kedah (PCK) (1976); Ahli Mangku Negara (AMN) (1978); Bintang Cemerlang Kedah (BCK) (1983); Pingat Kelakuan Terpilih (PKT) (1989); Pingat Setia Kelantan (PSK) (1997); Dato’ Setia Pangkuan Negeri (DSPN) (1998); Dato’ Setia DiRaja Kedah (DSDK) (2000); Pahlawan Setia Pasukan Polls (PSPP) (2001); Dato’ Pahlawan Tamin Sari (DPTS) (2002); and Darjah Gemilang Mahkota Kedah (2008).Dato’ Amir brings to the Board of Directors his deep insight, knowledge and experience in working with numerous governmental agencies and experience and service of serving on other boards. Peijin Wu Harrison,aged 54, is a partner and the International Services Group practice leader at Mellen, Smith & Pivoz, an accounting and advisory firm, where she advises Asian cross-border companies on U.S. accounting, auditing, and taxation matters.Ms. Harrison joined Mellen, Smith & Pivoz PLC in 1998 and became a partner in 2007.Ms. Harrison is a member of the Michigan Association of Certified Public Accountants, the American Institute of Certificate Public Accountants and the China General Chamber of Commerce USA - Detroit Auto Committee.Ms. Harrison brings to the Board of Directors accounting, auditing, finance, tax and international business experience. EE Ring Yap, aged 27, is a partner at Leong & Co., and specializes in residential and commercial real estate law.Ms. Yap received her L.L.B law degree from Universiti Kerbangsaan Malaysia in 2009.Ms. Yap brings to the Board of Directors legal insight and expertise in the real estate industry. 6 Family Relationships There are no family relationships between any of our directors or executive officers. Involvement in Certain Legal Proceedings No executive officer or director is a party in a legal proceeding adverse to us or any of our subsidiaries or has a material interest adverse to us or any of our subsidiaries. No executive officer or director has been involved in the last ten years in any of the following: · Any bankruptcy petition filed by or against any business or property of such person, or of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); · Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; · Being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; · Being the subject of or a party to any judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated relating to an alleged violation of any federal or state securities or commodities law or regulation, or any law or regulation respecting financial institutions or insurance companies, including but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or any law or regulation prohibiting mail, fraud, wire fraud or fraud in connection with any business entity; or · Being the subject of or a party to any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act, any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Certain Relationships And Related Transactions MOU to Purchase Palm Oil Plantation In July 2011, VSSB, which is owned by PGCG Plantations Sdn. Bhd., obtained the right to purchase and operate a mature palm oil plantation located in Malaysia pursuant to the terms of a Sale and Purchase Agreement, or the Land Purchase Agreement, and an Agreement for Rental of Oil Palm Land, or Rental Agreement. Messrs. Wong, our Chief Executive Officer and director, and Chai, UHT’s director, each own 50% of PGCG Plantations Sdn. Bhd.In August 2011, we entered into a binding Memorandum of Understanding, or MOU, to acquire VSSB upon VSSB’s consummation of the Land Purchase Agreement.We expect the consummation of the Land Purchase Agreement to occur within the next 6 months.The descriptions of the MOU, Land Purchase Agreement and Rental Agreement are qualified in their entirety by reference to such agreements which are filed as Exhibits 1, 2, and 3 to this proxy statement, respectively, and are incorporated herein by reference. 7 Purchase Transaction With Gaeawave and MWPAY On February 10, 2011, we engaged Gaeawave Sdn. Bhd. to develop a social commerce software system for cash consideration of RM 318,500, or approximately US$104,000. The development project was completed on or around February 16, 2011. Kok Wai Chai, UHT’s director, is a former director of Gaeawave. On August 20, 2010, we engaged MWPAY Sdn. Bhd. to develop certain aspects of our m-commerce platform for cash consideration of RM 550,000, or approximately US$172,165.The development project was completed on or around August 19, 2010.Weng Kung Wong, our Chief Executive Officer and director, owns 35.28% of Mobile Wallet Sdn. Bhd., which is the parent company of MWPAY. Subscriptions of Securities On February 8, 2011, we consummated the sale to 19 of our existing accredited stockholders of an aggregate of 400,000,000 shares of our common stock, par value $0.001, at a per share price of $0.01, or $4,000,000 in the aggregate, in accordance with the terms and conditions of certain subscription agreements made with such stockholders.Weng Kung Wong, our Chief Executive Officer and director, participated in the transaction and purchased 32,300,000 shares of our common stock on the same terms and conditions as the other stockholders.The subscription agreements contained terms and conditions that are normal and customary for a transaction of this type.We received net proceeds of approximately $3,989,000 from the sale of the Shares and intend to use the net proceeds for general corporate purposes. On February 16, 2012, we consummated the sale to Weng Kung Wong, our Chief Executive Officer and director, of any aggregate of 667,780 shares of our common stock, par value $0.001, at a per share price of $2.995,or $2,000,000 in the aggregate, in accordance with the terms and conditions of a subscription agreement. The subscription agreement contains terms and conditions that are normal and customary for a transaction of this type.The Company received net proceeds of approximately $1,992,000 from the sale of the shares and will use the net proceeds for general corporate purposes. On March 6, 2012, we consummated the sale to Weng Kung Wong, our Chief Executive Officer and director, and an existing shareholder of the Company, of any aggregate of 1,076,000 shares of our common stock, par value $0.001, at a per share price of $2.984, or approximately $3,210,784 in the aggregate, in accordance with the terms and conditions of a subscription agreement. The subscription agreement contains terms and conditions that are normal and customary for a transaction of this type.The Company received net proceeds of approximately $3,200,000 from the sale of the shares and will use the net proceeds for general corporate purposes. In all instances above, shares of our common stock were sold pursuant to the exemption provided by Section 4(2) of the Securities Act of 1933, as amended and Regulation D promulgated thereunder.The foregoing descriptions of the form of subscription agreements are qualified in their entirety by reference thereto, which are filed as Exhibits 4, 5 and 6 to this proxy statement, respectively, and are incorporated herein by reference. Software Sales Transactions With Crystal Dimension, Lace Technology, Precious Intelligence and Tasystems During the fiscal year ended October 31, 2011, we sold software products to Crystal Dimension Pte. Ltd., a Singapore corporation, Lace Technology Sdn. Bhd., a Malaysian corporation, Precious Intelligence Sdn. Bhd., a Malaysian corporation, and Tasystems Sdn. Bhd., a Malaysian corporation for cash consideration of approximately US$490,100, US$196,000, US$97,600 and US$97,900, respectively. The three directors of Crystal Dimension Pte. Ltd. own 4.8%, 4.7% and 0.8%, respectively, of our common stock issued and outstanding as of October 31, 2011. The two directors of Lace Technology Sdn. Bhd. own 4.98% and 0.3%, respectively, of our common stock issued and outstanding as of October 31, 2011. The two directors of Precious Intelligence Sdn. Bhd. own 4.98% and 0.8%, respectively, of our common stock issued and outstanding as of October 31, 2011. The two directors of Tasystems Sdn. Bhd. own 0.3% and 0.8%, respectively, of our common stock issued and outstanding as of October 31, 2011. 8 Loans From Weng Kung Wong As of October 31, 2010, we obtained from Weng Kung Wong, our Chief Executive Officer and director, several unsecured, interest-free advances in the aggregate principal amount of $185,724. As of October 31, 2011, we obtained from Weng Kung Wong, our Chief Executive Officer and director, several unsecured, interest-free advances which, together with prior advances, have an aggregate principal amount of $182,278.The advances are repayable within the next twelve months. We repaid $6,069 during fiscal year ended October 31, 2011. Product Sales and Consultancy Service Transactions With Legend Venture During the fiscal year ended October 31, 2011, we sold luxury consumer products such as high-end timepieces to Legend Venture Sdn. Bhd., a Singapore corporation, for cash consideration of approximately US$756,000. During November 2010, we also entered into a verbal agreement, which expired on March 31, 2011, to provide consultancy services to Legend Venture Pte. Ltd. in consideration of MYR 370,000, approximately US$121,000. At our request, Weng Kung Wong, our Chief Executive Officer and director provided the consultancy services on our behalf. We compensated Mr. Wong with MYR 370,000, approximately US$121,000 for the additional services to Legend Venture. Each of the two directors of Legend Venture beneficially owns 4.8% and 4.7% respectively, of our common stock issued and outstanding as of October 31, 2011. Lease From Atomic Vision On October 29, 2010, we leased from Atomic Vision Sdn. Bhd. approximately 1,400 square feet of office space at our headquarters located at 11-2, Jalan 26/70A, Desa Sri Hartamas, 50480 Kuala Lumpur, Malaysia at a monthly rate of RM 2,500, which is approximately US$817 and is considered a market rate.Our lease expires November 30, 2012.Weng Kung Wong, our Chief Executive Officer and director, owns 50% of PGCG Properties Sdn. Bhd., which is the parent company of Atomic Vision Sdn. Bhd. and is adequately capitalizedThe foregoing description of the lease is qualified in its entirety by reference thereto, which is filed as Exhibit 7 to this proxy statement, and is incorporated herein by reference. We have not adopted policies or procedures for approval of related person transactions but review them on a case-by-case basis.We believe that all related party transactions were on terms at least as favorable as we would have secured in arm’s-length transactions with third parties.Except as set forth above, we have not entered into any material transactions with any director, executive officer, and promoter, beneficial owner of five percent or more of our common stock, or family members of such persons. Section16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act requires our executive officers and directors, and persons who own more than 10% of our common stock, to file reports regarding ownership of, and transactions in, our securities with the Securities and Exchange Commission and to provide us with copies of those filings. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended October 31, 2011, and up to the date of this proxy statement, our officers, directors and greater than 10% percent beneficial owners timely filed all reports required by Section 16(a) of the Securities Exchange Act. 9 CORPORATE GOVERNANCE Director Independence Our Board of Directors has affirmatively determined that each of the following nominees for directors is “independent” under applicable rules promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the NYSE corporate governance standards: Dato Amirrudin Bin Che Embi, Peijin W. Harrison, and EE Ring Yap.In making its determinations, the Board reviewed all the relevant facts and circumstances, the NYSE rules and other applicable laws and regulations. Two of our nominees and current directors, Messrs. Wong and Teh, are our senior executive officers employed by the Company.As such, we do not consider them to be independent directors. Board Meetings During fiscal year 2011, our Board held 2 meetings and acted by written consent 5 times.Each director attended all meetings held during fiscal year 2011.The work of the Company’s directors is performed not only at meetings of the Board, but also by consideration of the Company’s business through the review of documents and in numerous communications among Board members and others. Director Attendance at Annual Meeting We have not yet developed a policy regarding director attendance at annual meetings of the stockholders.We expect all current directors to attend our 2012 Annual Stockholders Meeting, which is the first annual meeting of the stockholders to be held by the Company. Committees of Our Board As a small public company, we do not currently have a standing audit, nominating or compensation committee of the Board of Directors, or any committee performing similar functions.Our Board of Directors performs the functions of audit, nominating and compensation committees.None of our current directors qualifies as an “audit committee financial expert” as defined in Item 407(d)(5) of Regulation S-K promulgated under the Securities Act.In light of the recent developments in our business, we have initiated the process of establishing our audit, nominating and compensation committees.Upon the election of the nominees, we intend to form audit, nominating and compensation committees comprised of our independent directors.We anticipate that Peijin W. Harrison will serve as the “audit committee financial expert.” Communications with Our Board Stockholders and interested parties who wish to contact our Board, a committee thereof, the presiding non-management director of executive sessions or any individual director are invited to do so by writing to: Board of Directors of Prime Global Capital Group Incorporated c/oCorporate Secretary 11-2, Jalan 26/70A Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia All communications will be forwarded to our Board of Directors, the specified committee or the specified individual director, as appropriate. 10 Board Leadership Structure We intend to designate Weng Kung Wong and Liong Tat Teh to serve as executive members of the Board upon re-election to the Board.As the Chief Executive Officer and Chief Financial Officer of the Company, respectively, we believe that Messrs. Wong and Teh will bring to the Board extensive experience and familiarity with our business in particular and its industries generally.We believe this background enhances the role of executive members of the Board in the development of long-term strategic plans and oversight of senior management in the implementation of those plans.We intend to provide independent directors with opportunities to meet in executive sessions without management present at the time of each regular Board meeting and additionally as deemed appropriate or necessary.Because Messrs. Wong and Teh are not independent under NYSE standards, the chair at these executive sessions will rotate among the chairman of the Compensation Committee, the Audit Committee and the Nominating and Governance Committee. We believe that this structure will allow multiple directors to exercise important leadership roles, and will also provide for focused engagement by the Board committees and their chairs in their respective areas of responsibility. We believe that this structure will help facilitate clear and open communications between the Board of Directors and senior management, while providing for active oversight by independent directors.For the above reasons, the Board of Directors believes the current and the prospective leadership structure is appropriate for the Company. Board’s Role in Risk Oversight Our management team is primarily responsible for the day-to-day assessment and management of the Company’s risk exposure. The Board of Directors provides oversight in connection with these efforts, with a particular focus on the most significant risks facing us. The Board of Directors believes that full and open communication between the management team and the Board of Directors is essential for both effective risk management and for meaningful oversight. To this end, the Board of Directors regularly meets with our Chief Executive Officer and the other members of our senior management team to discuss strategies, key challenges, and risks and opportunities for us. Management periodically presents to the Board of Directors strategic overviews of the Company’s most significant issues, including risks affecting the Company. In order to help facilitate its risk oversight responsibilities, the Board of Directors intends to utilize each of its committees to oversee specific areas of risk that are appropriately related to the committee’s areas of responsibility once such committees are established.The Audit Committee will assist the Board of Directors in discharging its oversight responsibilities in the areas of internal control over financial reporting, disclosure controls and procedures and legal and regulatory compliance.The Audit Committee will discuss with management, the internal audit group and the independent auditor guidelines and policies with respect to risk assessment and risk management.The Audit Committee will also discuss with management the Company’s major financial risk exposures and the steps management has taken to monitor and control such exposure.The Compensation Committee will assist the Board of Directors in discharging its oversight responsibilities regarding the risks related to the attraction and retention of personnel as well as the risks associated with the design of compensation programs and arrangements applicable to both executive officers and to all employees.The Nominating and Corporate Governance Committee will establish, monitor and evaluate the implementation of our corporate governance policies.While the Board committees will be responsible for initially monitoring certain risks, the entire Board of Directors will be kept informed of the significant risks facing the Company through management and committee reports about such risks and the steps being taken to mitigate these risks. Risk Assessment of Compensation Policies and Practices Our Board of Directors oversees management’s evaluation of whether our employee compensation policies and practices pose any risks that are reasonably likely to have a material adverse effect on the Company.In conducting this evaluation, management reviews our overall compensation structure, taking into account the overall mix of compensation and the overall business risk. Management undertakes such a review periodically and reports to the Board any finding that a risk related to our compensation structure may exist, as well as any factors which may mitigate the risk posed by the particular compensation policy or practice.We have determined that there are currently no risks arising from our compensation policies and practices that are reasonably likely to have a material adverse effect on the Company. 11 Code of Conduct We have adopted a Code of Business Conduct and Ethics which was filed as Exhibit 14 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 2, 2012.Our Code of Business Conduct and Ethics applies to all of our directors, officers (including the principal executive officer, principal financial officer and principal accounting officer), employees and agents. The Code of Business Conduct and Ethics establishes policies and procedures that the Board believes promote the highest standards of integrity, compliance with the law and personal accountability. The Company’s Code of Business Conduct and Ethics is provided to all new directors, officers and employees. COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy and Objectives Our executive compensation philosophy is to create a long-term direct relationship between pay and our performance.Our executive compensation program is designed to provide a balanced total compensation package over the executive’s career with us.The compensation program objectives are to attract, motivate and retain the qualified executives that help ensure our future success, to provide incentives for increasing our profits by awarding executives when corporate goals are achieved and to align the interests of executives and long-term stockholders.The compensation package of our named executive officers consists of two main elements: 1. base salary for our executives that is competitive relative to the market, and that reflects individual performance, retention and other relevant considerations; and 2. discretionary bonus awards payable in cash and tied to the satisfaction of corporate objectives. Process for Setting Executive Compensation Our Board of Directors is, and upon formation, our Compensation Committee will be, responsible for developing and overseeing the implementation of our philosophy with respect to the compensation of executives and for monitoring the implementation and results of the compensation philosophy to ensure compensation remains competitive, creates proper incentives to enhance stockholder value and rewards superior performance.The Board annually reviews and approves for each named executive officer, and particularly with regard to the Chief Executive Officer, all components of the executive’s compensation. The Board may award discretionary bonuses to each of the named executives, and reviews and approves the process and factors (including individual and corporate performance measures and actual performance versus such measures) used by the Chief Executive Officer to recommend such awards.Additionally, the Board reviews and approves the base salary, equity-incentive awards (if any) and any other special or supplemental benefits of the named executive officers.Our independent directors, once elected, will also approve the Chief Executive Officer’s compensation. The Chief Executive Officer periodically provides the Board with an evaluation of each named executive officer’s performance, based on the individual performance goals and objectives developed by the Chief Executive Officer at the beginning of the year, as well as other factors. The Board provides an evaluation for the Chief Executive Officer.These evaluations serve as the bases for bonus recommendations and changes in the compensation arrangements of our executives. 12 Our Compensation Peer Group We currently engage in informal market analysis in evaluating our executive compensation arrangements.As the Company and its businesses mature, we may retain compensation consultants that will assist us in developing a formal benchmark and selecting a compensation peer group of companies similar to us in size or business for the purpose of comparing executive compensation levels. Program Components Our executive compensation program consists of the following elements: Base Salary Our base salary structure is designed to encourage internal growth, attract and retain new talent, and reward strong leadership that will sustain our growth and profitability.The base salary for each named executive officer reflects our past and current operating profits, the named executive officer’s individual contribution to our success throughout his career, internal pay equity and informal market data regarding comparable positions within similarly situated companies.In determining and setting base salary, the Board considers all of these factors, though it does not assign specific weights to any factor.The Board generally reviews the base salary for each named executive officer on an annual basis.For each of our named executive officers, we review base salary data internally obtained by the Company for comparable executive positions in similarly situated companies to ensure that the base salary rate for each executive is competitive relative to the market. Discretionary Bonus The objectives of our bonus awards are to encourage and reward our employees, including the named executive officers, who contribute to and participate in our success by their ability, industry, leadership, loyalty or exceptional service and to recruit additional executives who will contribute to that success. Each of our named executive officers is eligible for consideration for a discretionary cash bonus. The Chief Executive Officer makes recommendations regarding bonus awards for the named executive officers and the Board provides the bonus recommendation for the Chief Executive Officer.However, the Board hassole and final authority and discretion in designating to whom awards are made, the size of the award, if any, and its terms and conditions. The bonus recommendation for each of the named executive officers depends on a number of factors, including (i)the performance of the Company for the year, (ii)the satisfaction of certain individual and corporate performance measures, and (iii)other factors which the Board may deem relevant.The Company did not award any cash bonuses during fiscal year 2011. Stock Holdings The Board recognizes the importance of having a portion of the named executive officers’ compensation be paid in the form of equity, to help align the executives’ interests with the interests of the Company’s stockholders.At this point, however, the Board has chosen to emphasize the cash-based portion of our compensation program over a stock program because it believes the discretionary nature of the cash-based compensation gives it the needed flexibility to factor in and reward the attainment of longer-term goals for the Company and the executives, as the Board deems appropriate. Accordingly, we encourage, but do not insist on, executive ownership of our common stock.Methods of supporting ownership include turning to executives to support the financing needs of the Company.We have historically allowed our named executives to participate in private placements of the Company’s securities on the same terms and conditions as other investors.Since September 2010, our Chief Executive Officer has invested approximately US $4.3 million into the Company resulting in a beneficial ownership of 46,786,085 shares of common stock, or approximately 9.3% of our issued and outstanding common stock.We believe that this practice achieves the dual goals of meeting the Company’s financing needs and aligning our executives’ interests with the interests of our stockholders. We have not timed nor do we plan to time our release of material non-public information for the purpose of affecting the value of executive compensation. 13 Summary Compensation Table The following summary compensation table sets forth the aggregate compensation we paid or accrued during the fiscal years ended October 31, 2011 and October 31, 2010 to (i) our Chief Executive Officer (principal executive officer), (ii) our Chief Financial Officer (principal financial officer), (iii) our three most highly compensated executive officers other than the principal executive officer and the principal financial officer who were serving as executive officers on October 31, 2011 whose total compensation was in excess of $100,000, and (iii) up to two additional individuals who would have been within the two-other-most-highly compensated but were not serving as executive officers on October 31, 2011: Nameand PrincipalPosition Year Salary (1) Bonus Stock Awards Option Awards Non-Equity IncentivePlan Compensation Nonqualified Deferred Compensation Earnings AllOther Compensation Total(1) Weng Kung Wong(2) $ $
